Citation Nr: 0006735	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  93-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of an injury and Osgood-Schlatter's disease of the 
left knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 20 percent for 
a partial tear of the left rotator cuff, with degenerative 
arthritis and chronic tendinitis.

4.  Entitlement to service connection for degenerative 
changes, L4-5, with herniated disc and spinal stenosis with 
left sciatica, claimed as secondary to service-connected 
bilateral knee conditions.

5.  Entitlement to service connection for a complete tear of 
the right rotator cuff, claimed as secondary to a service-
connected right knee disability.

6.  Whether there was clear and unmistakable error in the 
September 1949 rating decision, which denied entitlement to 
service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.  

In a June 1995 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an increased 
evaluation for residuals of an injury and Osgood-Schlatter's 
disease of the left knee to the Department of Veterans 
Affairs (VA) Denver, Colorado Regional Office (RO) for 
additional development of the record. That issue has now been 
returned to the Board for appellate consideration.

The remaining issues set forth on the title page of this 
decision are before the Board on appeal of January 1996 and 
October 1996 rating decisions from the Denver, Colorado RO.

The Board notes that in November 1998, the veteran filed a 
claim seeking unemployability benefits.  Based upon a review 
of the claims folder, it does not appear that this issue has 
been addressed by the RO.  Finally, based upon a review of 
the veteran's December 1996 written statement, it appears 
that he is seeking a designation of "permanency" for his 
right knee disability.  As those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  However, they are referred to 
the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Limitation of motion of the left knee is manifested by 
extension limited to 20 degrees with persistent pain and 
weakness and an approximate 5 degree loss of range of motion 
during acute flares.  

3.  Limitation of motion of the right knee is manifested by 
extension limited 20 degrees with moderate to severe 
weakness, instability, and incoordination as well as an 
additional loss of 10 degrees of flexion on acute flares.  

4.  The veteran's left shoulder disability is manifested by 
significant limited range of motion and marked limitation in 
mobility during acute flares with significant pain and an 
additional 10 degree loss of range of motion.  

5.  Competent medical evidence of a nexus between the 
veteran's back disability and his service-connected knee 
disabilities has not been presented.

6.  Competent medical evidence of a nexus between the 
veteran's right shoulder disability and his service-connected 
knee disabilities has not been presented.

7.  In a September 19, 1949 rating decision, the RO denied 
entitlement to service connection for a right knee 
disability.

8.  In a September 1949 letter, the RO informed the veteran 
of this decision and of the applicable appellate rights, but 
he did not file an appeal.

9.  The correct facts as they were known at the time of the 
September 19, 1949 rating decision were before the 
adjudicators, and in that rating decision, the RO did not 
make any error of fact or law which affected the outcome of 
that decision.  



CONCLUSIONS OF LAW

1.  A 40 percent evaluation is warranted for residuals of an 
injury and Osgood-Schlatter's disease of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (1999).

2.  A 40 percent evaluation is warranted for arthritis of the 
right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(1999).  

3.  A 30 percent evaluation is warranted for a partial tear 
of the left rotator cuff, with degenerative arthritis and 
chronic tendinitis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Code 5201 (1999). 

4.  The claim of entitlement to service connection for 
degenerative changes, L4-5, with herniated disc and spinal 
stenosis with left sciatica, claimed as secondary to service-
connected bilateral knee conditions, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
complete tear of the right rotator cuff, claimed as secondary 
to a service-connected right knee disability, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The unappealed rating decision of September 19, 1949, 
wherein the RO denied entitlement to service connection for a 
right knee disability, did not constitute clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.77, (1949); 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Right and Left Knee Claims

Factual Background

In an August 1989 confirmed rating decision, the RO continued 
a noncompensable evaluation for residuals of an injury and 
Osgood-Schlatter's disease of the left knee. 

An October 1989 VA radiology report of the knees reflects an 
impression of severe right knee medial component 
osteoarthritis with lesser changes of osteoarthritis in 
patellofemoral and lateral compartments in the right knee and 
of the medial compartment of the left knee.  VA clinical 
records dated in 1989 and 1990 reflect complaints of pain in 
the right knee and various assessments of mild arthritis, 
degenerative joint disease greater on the right than the 
left, and a baker's cyst.  An October 1990 VA clinical record 
reflects a notation that the veteran was not ready for total 
knee arthroplasty because he wanted to continue dancing and 
was afraid the surgery would interfere.  

In August 1991, the veteran filed a claim for an increased 
evaluation of his service-connected left knee disability. 

Upon VA examination dated in October 1991, the veteran 
complained of constant pain in his left knee, with popping, 
cracking and locking.  He also complained of swelling and 
giving way in the right knee.  It was noted the veteran wore 
a brace on his right knee.  Physical examination of the left 
knee revealed a protuberance of the tibial tuberosity which 
was non-tender to firm palpation.  The veteran reported that 
if he bumped his knee, it was extremely tender.  The examiner 
noted no swelling or tenderness in the left knee.  Range of 
motion was noted as zero to 130 degrees on the left and zero 
to 120 degrees on the right.  The veteran was able to reach 
10 degrees of squatting.  It was noted the right knee did 
have joint line tenderness, pain and swelling posteriorly.  A 
diagnosis of a history of Osgood-Schlatter's disease in the 
left knee, healed and stable, with overlying arthritis with 
discomfort and limited range of motion and function was 
noted.  

In an October 1991 rating decision, the RO determined that a 
10 percent evaluation was warranted for the veteran's left 
knee disability.  The veteran was notified of that decision 
in November 1991.  He filed a notice of disagreement and 
substantive appeal as to that determination in November 1992.

An April 1992 VA clinical record reflects a notation of 
chronic right knee arthritis.  A November 1992 VA clinical 
record reflects full range of motion in both knees with no 
pain, tenderness, effusion, or laxity.  

At his February 1993 RO hearing, the veteran indicated that 
he also wished to file a claim of secondary service 
connection for a right knee disorder.  The veteran stated he 
was seen by the VA orthopedic department every six months.  
He testified that the more active he was, the more pain he 
felt.  He reported both knees were unstable.  (Transcript, 
pages 1-2).  The veteran also reported difficulty climbing 
stairs and walking.  He testified that his left knee swelled 
once or twice a week if he was active.  The veteran also 
stated he wore a brace on both knees.  (Transcript, page 3).  
He reported a feeling of lateral instability once in a while.  
(Transcript, page 4).  The veteran testified to experiencing 
constant pain in his right knee and swelling in the back of 
the knee.  He reported the knee swelled every day.  
(Transcript, page 5).  He also reported the medication 
prescribed relieved his pain to a certain degree.  
(Transcript, page 6).  The veteran stated that his right knee 
had become worse than the left during the past five years.  
(Transcript, page 8).  

A private medical statement dated in February 1993 reflects 
the veteran was treated for left sciatica neuritis-neuralgia 
stemming from a degenerative process of the lumbar vertebrae 
and resulting in neurological compression involving the 
sciatic complex.  It was noted that in speaking with the 
veteran, the condition had apparently progressed to involving 
the right knee probably due to the deteriorating process of 
the lumbar vertebrae.  It was also noted that the veteran had 
not been treated since December 1985.

A March 1993 hearing officer decision continued a 10 percent 
evaluation for the veteran's left knee disability and denied 
entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.

A September 1994 VA clinical record reflects range of motion 
in the right knee of zero to 87 degrees with no crepitus.  
The right knee was noted as larger than the left with mild 
varus deformity.  Tenderness over the medial joint ridge and 
mild effusion lateral to the patella were also noted.  

In a June 1995 decision, the Board remanded the issues of 
entitlement to an evaluation in excess of 10 percent for a 
left knee disability and entitlement to service connection 
for a right knee disability, claimed as secondary to a 
service-connected left knee disability, to the RO for 
additional development.

VA examination of the knees dated in December 1995 revealed a 
very prominent tibial tubercle in the left knee which was 
somewhat tender.  Range of motion of the left knee was noted 
as zero to 130 degrees.  Crepitus with range of motion and 
mild varus deformities were also noted.  The collateral 
ligaments and anterior cruciate ligaments were noted as 
stable.  Examination of the right knee showed a moderate to 
significant varus alignment of the knee with significant 
crepitus and pain on range of motion.  An effusion was also 
noted as present.  Range of motion in the right knee was 
noted as zero to 110 degrees.  The collateral ligaments were 
noted as stable.  The knee was fixed in approximately eight 
to ten degrees of varus.  Radiology reports of the knees 
showed degenerative diseases of the right knee with narrowing 
of both the medial and lateral compartment.  The left knee 
was noted as not remarkable.  Relevant diagnoses of Osgood-
Schlatter's disease of the left knee with degenerative 
arthritis, and right knee degenerative arthritis were noted.  
The examiner opined that the veteran's left knee injury had 
contributed to the right knee disability.  

In a January 1996 rating decision, the RO granted entitlement 
to service connection for right knee arthritis as secondary 
to the service-connected left knee disability.  A 20 percent 
disability evaluation was assigned for right knee arthritis.  
A 10 percent disability evaluation was continued for a left 
knee disability.  

A private medical report dated in March 1996 reflects 
synovial thickening around each knee consistent with 
arthritis.  No effusion was present, but a bilateral mild 
genu varum deformity was noted.  Range of motion in the right 
knee was noted as zero to 110 degrees.  Range of motion on 
the left was noted as from 20 degrees to 110 degrees.  
Ligament examination of both knees was stable.  McMurray's 
maneuver caused mild diffused global knee pain bilaterally.  
An impression of old Osgood-Schlatter's disease in the left 
knee and tricompartmental osteoarthritis in the right knee, 
primarily effecting the medial compartment of the knee, was 
noted.  

At his April 1996 RO hearing, the veteran reiterated his 
contentions and disagreement with the assigned disability 
ratings.  The veteran also raised claims of entitlement to 
service connection for his back and shoulders as secondary to 
his service-connected knee disabilities.  

A VA clinical record dated in May 1996 reflects the veteran 
complained of knee pain greater on the right than the left.  
It was noted the veteran was able to walk one and a half to 
two blocks, but complained of falling when his right knee 
locked.  The veteran also complained of the right knee giving 
out periodically.  An assessment of degenerative joint 
disease of the right knee was noted.  It was also noted that 
the veteran was likely to have progressive worsening of right 
knee pain.  

Upon VA examination dated in June 1996, range of motion in 
the right knee was noted as 5 degrees extension to 110 
degrees flexion.  A mild varus deformity was noted.  
Crepitation with range of motion was also noted.  The medial 
joint line was moderately tender and the lateral joint line 
was nontender.  The collateral ligaments and the anterior 
cruciate ligaments were noted as stable.  Physical 
examination of the left knee revealed a range of motion from 
5 degrees of extension to 130 degrees flexion.  A very 
prominent tibial tubercle consistent with Osgood-Schlatter's 
disease was noted as well as mild tenderness in that region.  
Mild crepitation with range of motion was also noted.  The 
collateral ligaments were stable at full extension and 20 
degrees of flexion.  Radiology reports revealed severe 
degenerative joint disease of the right knee and minimal 
degenerative changes of the left knee.  Diagnoses of old 
Osgood-Schlatter's disease of the left knee with degenerative 
changes on x-ray and right knee degenerative arthritis were 
noted. 

At his February 1997 RO hearing, the veteran reiterated his 
contentions and disagreement with previous rating decisions.  

Upon VA examination dated in December 1997, it was noted that 
the veteran had not been hospitalized or required any 
surgeries since his last evaluation.  It was also noted that 
VA orthopedic surgeons had recommended a total knee 
replacement of the right knee because of complete loss of 
cartilage and severe arthritis.  It was further noted that 
the veteran currently worked as an assistant in a financial 
consultant firm four days per week and had missed two days 
due to medical absenteeism in the last year.  Upon physical 
examination, it was noted that the veteran walked very slowly 
and was very unsteady.  It was also noted that he fell to the 
right if he did not support himself upon rising from a 
sitting position.  The right knee was noted as edematous with 
an effusion present.  Circumference of the right knee was 
noted as five centimeters greater than the left knee.  Severe 
crepitus on the right was noted with passive range of motion.  
Mild crepitus was noted on the left.  The left knee showed an 
anterior patellotibial prominence which was firm and fixed.  
Extension of both the right and left knee was 20 degrees.  
Flexion of the right knee was to 90 degrees without pain and 
to 105 degrees with pain.  Flexion of the left knee was the 
same as the right knee.  The knees showed genu valgus and the 
lateral collateral and medial collateral ligaments were 
intact bilaterally.  There was also a loose body present over 
the lateral aspect of the right knee.  Relevant diagnoses of 
right knee genu valgus and degenerative joint disease as well 
as subchondral sclerosis with residual symptoms with an 
estimated loss of 10 degrees of range of motion with flexion 
of the right knee during acute flares marked by moderate to 
severe weakness, instability, and incoordination; and left 
knee Osgood-Schlatter's disease with genu valgus and 
degenerative joint disease marked by persistent pain and 
weakness and an approximate loss of 5 degrees of range of 
motion during acute flares were noted.  A radiology report of 
the knees reflects an impression of severe degenerative 
changes of the right knee, stable from a June 1996 study; 
very mild degenerative changes of the left knee, stable; and 
genu valgus.  

In a January 1998 rating decision, the RO determined in 
pertinent part that a 30 percent evaluation was warranted for 
the veteran's right knee disability and a 30 percent 
evaluation was warranted for the left knee disability.

Copies of medical term definitions from an unidentified 
treatise are also of record.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In regard to the left knee claim, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (1999).

In regard to the right knee claim, the veteran is technically 
not seeking an increased rating, since his appeal arises from 
the original assessment of a disability rating.  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be 
well grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999) applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, as is 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for extension limited to 30 degrees.  
Extension limited to 45 degrees warrants a 50 percent 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

In regard to both the left and right knee, the veteran is 
currently assigned a 30 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 for 
limitation of extension.  The evidence of record reflects 
extension to 20 degrees in both knees.  However, in the 
absence of competent medical evidence of extension limited to 
30 or 45 degrees, an evaluation in excess of 30 percent is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board recognizes that the December 1997 VA examiner also 
opined that the veteran experienced an estimated loss of 10 
degrees of range of motion with flexion on the right knee 
during acute flares marked by moderate to severe weakness, 
instability, and incoordination; and an approximate loss of 5 
degrees of range of motion of the left knee during acute 
flares.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  Because the veteran's right and left knee 
disabilities are rated under Diagnostic Code 5261, a code 
which is predicated solely on the loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
must be applied.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board is cognizant that the medical evidence of 
limitation of extension does not meet the criteria set forth 
for an evaluation in excess of 30 percent.  However, in light 
of the additional medical evidence of weakness, instability, 
incoordination and persistent pain and the Court's directive 
in Deluca, the Board concludes that a 40 percent evaluation 
for both the right and left knee disabilities due to 
functional loss is warranted.  

Finally, in regard to the right knee, as the Board has herein 
assigned one increase, without specifying effective dates or 
differentiating between multiple periods, the question of 
staged ratings has not been decided as prejudicial to the 
veteran; rather, in this case the Board has determined that 
none of the evidence of record supports an evaluation higher 
than that assigned, at any point within the appeal.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 392-394 (1993).


Left Shoulder Claim

Factual Background

A VA clinical record dated in June 1993 reflects that the 
veteran complained of pain in the left shoulder and neck area 
after falling.  The veteran reported that his right knee gave 
out causing him to fall on his left shoulder.  It was noted 
the veteran had persistent pain mostly with specific motions 
such as abduction.  Active abduction to 90 degrees and 
passive range of motion limited to 40 degrees was noted.  An 
assessment of left shoulder impingement was also noted.  A 
July 1993 VA clinical record reflects a range of motion of 
150 degrees active elevation in the left shoulder.  An 
arthrogram revealed a partial tear on the left.  VA clinical 
records dated in October 1993 reflect complaints of shoulder 
pain.  

At his April 1996 RO hearing, the veteran testified that he 
injured his left rotator cuff in a fall caused by his knee 
giving way.  (Transcript, pages 24, 35).  

In an October 1996 rating decision, the RO granted 
entitlement to service connection for a partial tear of the 
rotator cuff of the left major shoulder, evaluated as 
noncompensable.  

Upon VA examination dated in November 1996, the veteran 
reported injuring his left shoulder after his right knee gave 
out and caused him to fall.  The veteran was noted as left 
hand dominant.  He reported undergoing six months of physical 
therapy with some help.  The veteran complained of continued 
crepitation and pain with forward elevation and lifting the 
arm to the side.  Physical examination of the left shoulder 
revealed abduction to 140 degrees, forward elevation to 160 
degrees, external rotation to 60 degrees, and internal 
rotation to 70 degrees.  These motions were noted as mildly 
painful.  The acromioclavicular joint and subacromium joint 
were noted as nontender.  A mildly positive impingement sign 
was noted.  The examiner noted no weakness in external 
rotation, either with the elbow at the side or the arm 
adducted and internally rotated.  A negative anterior 
apprehension sign and a negative sulcus sign were noted.  A 
radiology report of the left shoulder reflects an impression 
of degenerative changes of the left shoulder, largely 
unchanged since 1993.  A final diagnosis of degenerative 
arthritis of the left shoulder with chronic tendonitis with 
limitation of motion and discomfort was noted.

At his February 1997 RO hearing, the veteran reiterated his 
disagreement with prior rating decisions issued by the RO.  

Upon VA examination of the left shoulder dated in December 
1997, it was noted the veteran had problems with daily pain 
and lack of range of motion in the left shoulder.  His 
weakness, pain, and crepitus were described as persistent.  
Physical examination of the left shoulder revealed marked 
muscular prominence on the left in the supraclavicular and 
trapezius area due to overuse with a cane and being left-
handed.  No atrophy was present on the right.  The examiner 
noted no crepitus present in the left shoulder with passive 
range of motion.  Forward flexion was to 105 degrees and 
abduction was to 90 degrees.  External rotation was to 55 
degrees and internal rotation was to 50 degrees.  A relevant 
diagnosis of status post rotator cuff tear with residual 
acromioclavicular degenerative joint disease of the left 
shoulder with significant limited range of motion, and marked 
limitation in mobility during acute flares with significant 
pain and an additional 10 degree loss of range of motion, was 
noted.  

Pertinent Law and Regulations

As previously noted, disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. § Part 4 (1999).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Limitation of motion of the arm is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999), which 
provides that a 20 percent evaluation is warranted for 
limitation of motion of the major arm at shoulder level.  It 
further provides that a 30 percent evaluation is warranted 
for limitation of motion of the major arm midway between the 
side and shoulder level.  Limitation of motion of the major 
arm to 25 degrees from the side warrants a 40 percent 
evaluation.  

Analysis

A dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one side shall 
be considered dominant or major.  A VA examination noted the 
veteran as left-handed.  Thus, this disability involves his 
major extremity.  See 38 C.F.R. § 4.69 (1999).

The competent medical evidence of record reflects limitation 
of motion in the left shoulder of 105 degrees forward flexion 
and 90 degrees abduction.  Upon VA examination dated in 
December 1997, the examiner further opined that the veteran 
experienced marked limitation in mobility during acute flares 
with significant pain and an additional 10-degree loss of 
motion.  However, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, in the absence of limitation of motion of the arm 
to midway between the side and shoulder level or limited to 
25 degrees from the side, an evaluation in excess of 20 
percent is not warranted.  

As previously noted, the Court has also held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.  
Evaluation under diagnostic code 5201 is based solely upon 
limitation of motion, thus 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Although the December 1997 VA examiner noted no 
crepitus present with passive range of motion, he did opine 
that there was marked limitation in mobility during acute 
flares with significant pain and an additional 10 degree loss 
of range of motion.  

The Board recognizes that the evidence of limitation of 
motion does not meet the criteria set forth for an evaluation 
in excess of 20 percent for limitation of motion of the arm.  
However, in light of the evidence of significant pain and 
marked limitation in mobility during acute flares and the 
Court's directive in Deluca, the Board concludes that a 30 
percent evaluation is warranted for the veteran's partial 
tear of the rotator cuff of the left shoulder with 
degenerative arthritis and chronic tendinitis.  


Secondary Service Connection Claims

Factual Background

Private medical records dated in March 1985 reflect a 
diagnosis of fibromyalgia pain in the cervical, lumbar, and 
left hip areas with concomitant left sciatic neuralgia.  The 
date of onset was noted as July 26, 1984.  

Private medical records dated in 1986 reflect the veteran was 
involved in an automobile accident on July 26, 1984.  The 
veteran was treated for low back and bilateral leg pains with 
walking.  It was also noted that the veteran had experienced 
low back pain ten years earlier, but was treated with 
manipulations and able to resume normal activity.  A lumbar 
metrizamide myelogram report reflects an impression of high-
grade partial stenosis at L3-4 and moderately severe 
degenerative changes at L4-5 posteriorly.  A post myelogram 
computed tomography scan report reflects an impression of 
herniated intervertebral disc, L3-4 spinal stenosis, and 
borderline neural canal and caliber at L4-L5, L5-S1 without 
other abnormality.  A final diagnosis of high-grade stenosis, 
L3-4 and L4-5 was noted.  

A December 1991 VA clinical record reflects that the veteran 
reported falling and hitting a cement step, injuring his 
right shoulder.  Marked limitation of motion with pain, but 
without crepitus or swelling was noted.  The veteran was 
given an arm sling.  A subsequent December 1991 VA clinical 
record notes the veteran slipped on ice and injured his 
shoulder.  Abduction was noted as to 30 degrees with 30 
degrees flexion.  X-rays were noted as negative.  A December 
30, 1991 clinical record reflects the sling was discontinued.  
Active range of motion revealed 60 degrees flexion, 65 
degrees abduction, 45 degrees external rotation with pain, 
and internal rotation within normal limits.  It was noted the 
veteran was unable to relax and unable to do passive range of 
motion.  

A VA clinical record dated in May 1992 reflects a painful and 
weak right shoulder. An impression of a probable rotator cuff 
rupture was noted.  A June 1993 VA clinical record reflects a 
notation of an old right shoulder problem with decreased 
range of motion.  A July 1993 clinical record reflects 
forward elevation in the right shoulder of 95 degrees active 
and 160 degrees passive.  It was also noted that an 
arthrogram revealed a complete tear on the right.  

A February 1993 private medical statement reflects that the 
veteran was treated in the past for a left sciatic neuritis-
neuralgia.  It was noted that the condition stemmed from 
degenerative process of the lumbar vertebrae, resulting in 
neurological compression involving the sciatic complex.  The 
statement further reflects that "[p]robably due to the 
deteriorating process of the lumbar vertebrae, in speaking 
with [the veteran], the condition has apparently progressed 
to involving the right knee to degenerate."  The medical 
provider also noted that he had not worked with the veteran 
since December 1985.

A VA clinical record dated in February 1994 reflects a 
notation that the veteran was involved in a motor vehicle 
accident eight years earlier.  It was also noted that the 
veteran reported a computed tomography scan identified some 
spinal changes and a laminectomy was recommended to prevent 
future spinal cord compression/paralysis.  

At his April 1996 RO hearing, the veteran testified that he 
injured his right rotator cuff in a fall incurred when his 
right knee gave out.  (Transcript, pages 24, 35).  The 
veteran also testified that his altered gait caused his lower 
back condition.  The veteran referred to a 1985 private 
medical report in support of his claim.  (Transcript, page 
38).  

At his February 1997 RO hearing, the veteran reiterated his 
contentions and disagreement with prior rating decisions of 
the RO.


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a comprehensive review of the evidence of record, 
the Board concludes that entitlement to service connection 
for degenerative changes, L4-5, with a herniated disc and 
spinal stenosis L4-5, with left sciatica, claimed as 
secondary to service-connected bilateral knee conditions, is 
not warranted.

The record is silent for competent medical evidence of a 
nexus between the veteran's low back disability and his 
service-connected knee disabilities.  The Board is cognizant 
of the veteran's testimony regarding his awkward gait and 
back pain.  However, the contentions of the veteran are not 
supported by the medical opinions of record.  As stated by 
the Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the veteran possesses any 
medical expertise.  Thus, his lay medical assertions to the 
effect that his service-connected knee disabilities caused or 
substantially or materially contributed to his back 
disability have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board notes that the 1985 private medical records note 
the date of onset of the veteran's back pain as the date of 
an automobile accident in 1984.  Additionally, contrary to 
the veteran's contentions, the February 1993 private medical 
statement appears to state that his back condition progressed 
to cause his right knee pain.  It does not state that his 
knee condition caused the back condition.  

Thus, in the absence of competent medical evidence 
establishing that the veteran's back condition was caused by 
a service-connected disability, the claim is not well 
grounded and must be denied.

In regard to the veteran's right shoulder claim, the Board 
must conclude that service connection for a complete tear of 
the rotator cuff of the right shoulder, claimed as secondary 
to a service-connected right knee disability, is not 
warranted.

Once again, the record is silent for competent medical 
evidence of a nexus between the veteran's right shoulder 
disability and his service-connected knee disabilities.  The 
record reflects the veteran reported falling or slipping on 
ice and injuring his right shoulder.  The record is silent 
for any notation that the veteran's fall was caused by his 
service-connected knee disabilities.  As previously noted, 
the veteran's assertions involve questions of medical 
causation or diagnosis, and thus cannot constitute evidence 
to render the claim well grounded, because lay witnesses are 
not competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, in the absence of 
competent medical evidence of a nexus between the right 
shoulder disability and a service-connected disability, the 
veteran's claim is not well grounded and must be denied.

The Board is cognizant that the veteran has not undergone VA 
examinations of his back or right shoulder.  However, the 
Board notes that the Court has observed that the decision by 
the United States Court of Appeals for the Federal Circuit in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) makes it clear 
that the statutory duty to assist does not attach until a 
well-grounded claim has been submitted.  See Carbino v. 
Gober, 10 Vet. App. 507 (1997).  The Board is required to 
follow the precedent opinions of the Court.  38 U.S.C.A. 
§ 7269 (West 1991); see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that the claim is well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of the duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Morton v. Brown, 12 Vet. App. 477 (1999); 38 C.F.R. 
§ 19.5 (1998).  Therefore, the Board has determined that in 
the absence of a well-grounded claim, VA has no duty to 
assist the veteran in developing his case and a remand for a 
VA examination is not warranted.


Clear and Unmistakable Error Claim

Factual Background

The Board notes that the veteran's claim of clear and 
unmistakable error (CUE) must be addressed by evaluating the 
evidence of record at the time of the rating action in 
question, September 19, 1949. 

Service medical records indicate that upon induction 
examination in February 1945, there was no report of a right 
knee disability, injury, or defect.  Upon separation 
examination dated in November 1945, a medical history of 
bilateral Osgood-Schlatter's disease, on the right since 
early childhood and on the left for the past two months, was 
noted.  It was noted that the veteran reported the right knee 
hurt when running and both knees were painful when kneeling.  
An orthopedic consultation noted that the veteran fell on his 
right knee during training, but continued to perform 
adequately in his assignments.  It was also noted that x-ray 
examination revealed a normal right knee.  A diagnosis of 
Osgood-Schlatter's disease, left, was noted.  The examiner 
opined the veteran had only minimum difficulty when kneeling 
down.  A December 1945 record reflects a notation of a 
moderate and acute left knee sprain.  A November 1946 
discharge examination reflects a medical history of Osgood-
Schlatter's disease in both knees and symptoms of pain in 
both knees upon heavy exercising.  Painful insertion of 
patella tendon, bilateral, moderate disability, was noted.  

Upon VA examination dated in August 1949, the veteran 
complained of an injury to the left knee as well as aches and 
pains especially when kneeling on the left knee.  Physical 
examination was noted as essentially normal except for the 
left knee.  Examination of the right knee was noted as 
essentially normal.  A diagnosis of symptomatic Osgood-
Schlatter's disease on the left was noted.

In a September 19, 1949 rating decision, the RO denied 
entitlement to service connection for a right knee 
disability.  In a September 1949 letter, the RO informed the 
veteran of that decision and the applicable appellate rights.  
The veteran did not appeal that determination.  

Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. 
§ 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
See 38 C.F.R. § 3.105(a).

The veteran contends that the unappealed September 19, 1949 
rating decision, which denied entitlement to service 
connection for a right knee disability, was clearly and 
unmistakably erroneous.  The law and regulations provide that 
CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
when the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court has propounded a three pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  "(a) [E]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extent at that time were incorrectly applied; (2) 
The error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;' and (3) A determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior adjudication."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

The veteran contends that the September 19, 1949 rating 
decision involved CUE by the RO because they incorrectly 
applied the facts and evidence of record.  The September 19, 
1949 rating decision reflects that the veteran was claiming 
entitlement to service connection for Osgood-Schlatter's 
disease of both knees.  In the rating decision, the RO noted 
that service medical records showed an injury to the left 
knee during service with a record of Osgood-Schlatter's 
disease, but did not show a record of injury to the right 
knee.  The RO also noted that the August 1949 VA examination 
showed no abnormality of the right knee.  The RO determined 
that service connection for a right knee disability was not 
warranted.  The rating decision does not acknowledge 
consideration of the November 1946 discharge summary, which 
noted painful insertion of the patella tendon, bilateral, 
moderate disability.  

As noted above, in order to find that the September 19, 1949 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran sustained a right knee disability in service.  
The error must be undebatable.  

The Board finds no such error in the September 19, 1949 
rating decision.  The Board recognizes the veteran's 
contention that the facts of the November 1945 discharge 
summary and the November 1946 discharge summary were not 
properly considered.  However, even assuming the RO committed 
error by failing to consider the November 1946 discharge 
summary, the veteran's claim of CUE must be denied because 
even when the premise of the error is accepted, it is not 
absolutely clear that a different result would have ensued, 
thus the error complained of cannot be clear and 
unmistakable.  See Fugo, supra. 

At the time of the September 1949 rating decision, 
entitlement to service connection was governed by 38 C.F.R. 
§ 3.77 (1949).  That regulation provided that payment of 
disability compensation was authorized in cases where it was 
established that disabilities are shown to have been directly 
incurred in or aggravated by active military service.  The 
Board notes that the November 1945 discharge summary reflects 
only a history of bilateral Osgood-Schlatter's disease.  
Although the veteran complained of right knee pain, the 
orthopedic consultation revealed a diagnosis of Osgood-
Schlatter's disease only in the left knee.  The report also 
notes that x-ray examination of the right knee was normal.  
Thus, there was no diagnosis of a right knee disability at 
that time.  Additionally, although the November 1946 
discharge summary noted a painful patella tendon bilaterally, 
a diagnosis of a right knee disability was not noted.  
Finally, the August 1949 VA examination noted a normal right 
knee.  Thus, assuming the RO committed error and failed to 
consider the November 1946 discharge summary, it can not be 
said that the outcome would have been different as there was 
no evidence of a current right knee disability in 1949.  

Since CUE is the type of issue which requires a conclusion as 
to whether an obvious, nondebatable mistake had occurred with 
regard to which reasonable minds could not differ, the 
concept of reasonable doubt about such an issue is, by 
definition, inapplicable.   The undersigned has reviewed the 
Court's decision in Sondel v. West, 13 Vet. App. 213 (1999).  
In Sondel, the veteran was discharged from service because of 
a preexisting disorder which triggered the presumption of 
aggravation.  In this matter, no similar action was taken.  
Moreover, in Sondel, there were apparently no additional 
medical records on file between the time of the veteran's 
separation and the RO's adjudication.  In this appeal, there 
was a VA examination report finding no right knee disability.  
After-the-fact evidence may be relied upon to rebut the 
presumption of aggravation.  Harris v. West, No. 99-7057 
(Fed. Cir Feb. 17, 2000).   Accordingly, if no right knee 
disability was demonstrated in 1949, then that fact would 
have tended to support the conclusion that the veteran's 
right knee was essentially unaffected by service.




ORDER

A 40 percent evaluation for residuals of an injury and 
Osgood-Schlatter's disease of the left knee is granted.  

A 40 percent evaluation for arthritis of the right knee is 
granted.

A 30 percent evaluation for a partial tear of the shoulder 
rotator cuff, with degenerative arthritis and chronic 
tendinitis, is granted.

The claim of entitlement to service connection for 
degenerative changes, L4-5, with herniated disc and spinal 
stenosis with left sciatica, claimed as secondary to service-
connected bilateral knee conditions, is denied.

The claim of entitlement to service connection for a complete 
tear of the right rotator cuff, claimed as secondary to a 
service-connected right knee disability, is denied.

The claim of CUE in the September 19, 1949 rating decision, 
which denied entitlement to a right knee disability, is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

